Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wilairat et al. US 20150331485 A1 (hereinafter “Wilairat”), in view of Skogo et al., US 20140354539 A1 (hereinafter “Skogo”).
Regarding claim 1, Wilairat discloses a method for calibrating an eye tracking device configured to track a gaze point of a user on a display (paragraph 5, “Embodiments of the invention may include a method for calibrating a gaze of a viewer of an electronic screen by displaying on the electronic screen a moving object during a time period”), the method comprising: 
presenting a video on the display to a user, the video having a start size and a start position (paragraph 29, “In one example, viewer James 202 is watching a video 206 that is displayed on a wall-mounted display 210. In various examples the video 206 may be an interactive video, a portion of a game, or other content that may provide an interactive experience via gaze tracking. In this example, wall-mounted display 210 is communicatively coupled to a set-top box 212 that comprises a gaze tracking system 54 and a computing device that includes gaze location calibration program 46. Using gaze tracking data 50 from the gaze tracking system 54, the gaze location calibration program 46 may monitor the estimated gaze location of viewer James 202 on the screen of the wall-mounted display 210”); 
tracking the gaze of the user, using an image sensor of the eye tracking device (paragraph 27, “Computing device 10 and computing device 12 may receive gaze tracking data 50 from a gaze tracking system 54. In various examples the gaze tracking system 54 may be located in display device 14, HMD device 18, or in a common enclosure with any other suitable type or form of display device”, paragraph 62, “It will also be understood that the gaze tracking system 1008 may have any suitable number and arrangement of light sources and image sensors. For example and with reference to FIG. 10, the gaze tracking system 1008 of the HMD device 1000 may utilize at least one inward facing sensor 1010”); 
sequentially completing, for at least one calibration position, the steps of: 
(a) translating the video to a calibration position; and (b) recording calibration data, using the eye tracking device, for the user viewing the video in the calibration position (see fig.2, 3, paragraphs 29-34, an user is shown a video containing calibration feature, for example, a soaring bird is shown flying along a predetermined path comprising a plurality of target locations as calibration points, and user’s gaze at target timeframe is recorded for the plurality of calibration point and used for calibration of eye tracking system, herein the movement of example bird for calibration constitute translating of the video, and the plurality of target locations and target timeframe wherein user’s gaze is recorded constitute the claimed calibration position).
Similar to inventive concept of pending application, Wilairat discloses the concept of performing eye tracking calibration by attracting user’s attention without interrupt or distracting the user from immersive experience in watching the video, Wilairat similarity discloses the concept of tailoring the video displayed to suit the need of calibration position (see Wilairat, paragraph 34). Wilairat differs from the pending invention that it does not specifically discloses the steps of: (a) resizing the video to a calibration size, wherein the calibration size is smaller than the start size and (c) resizing the video to a second size that is greater than the calibration size.
In other word, while disclosing moving video for calibration, Wilairat does not disclose in particular the concept of calibration video may be advantageously resized in combination with translation/moving of moving. 
In similar field of endeavor of calibrating eye tracking of computing system without overly interfering user’s activity (paragraph 8, “An object of the invention is to provide a personal computer system with a gaze-controlled GUI which is responsive to use, yet not stress-inducing. A further object is to provide a personal computer system with such gaze-controlled GUI which operates at high accuracy while demanding little or no time from the user for calibration. A further object is to provide a personal computer system with a gaze-controlled GUI which may be re-calibrated frequently without interfering noticeably with the user's activities”), Skogo discloses it may be advantageous for calibration to resize displayed objected used for eye gaze calibration to a small area to improve calibration accuracy, see paragraph 57, “In a further development of the first (zoom-out) embodiment, the system responds to a detected match by continuing the zoom-out movement of the neighbourhood 332'…the neighbourhood 332' will occupy a small fraction of the visual display 30 (e.g., a couple of tens or hundreds of pixels), whereby it will be perceived as a point-shaped visual feature. Because a point-shaped object has negligible spatial extent, the actual gaze point of the viewer 99 will be known with high accuracy, making this an advantageous opportunity for recording calibration data (calibration points). As discussed in detail above, the calibration input may operate with the purpose of minimizing any deviation between a gaze-point determination by said configurable mapping and the actual location of the shrunk neighbourhood 332; this is likely to improve the accuracy of the gaze tracking system 40. In a variation to this further development, the neighbourhood 332 is replaced by the full area of the visual display 30. The area may shrink to a point (or small area) at the centre of the visual display 30 or located eccentrically.” Skogo further discloses the concept of allowing user to zoom-in or zoom-out on displayed object, that is resize displayed object to be smaller or greater than original size (paragraphs 56-58). 
Wilairat discloses performing eye tracking calibration via tracking user’s gaze on displayed video without overly disrupting user’s action. The calibration performed at plurality of calibration position where video (e.g. soaring bird, moving object) is shown at calibration positions. Skogo provide the motivation to improve accuracy of eye tracking calibration by allowing displayed object used of calibration to be resized to smaller area, such that user’s gaze concentration at one point, and further disclose the concept of allowing user to resize displayed object to be either smaller or greater than original size. It would have been obvious to one of ordinary skill in the time of filing to incorporate the concept of resizing displayed object to improve accuracy of calibration, and allowing displayed object to be resize to be either smaller or greater than original size, such as disclosed by Skogo, into the calibration method of Wilairat of calibrating via displayed video, such that the video or portion of video (such as soaring bird in video of Wilairat used to attract user’s gaze during calibration) used in calibration is resized to a smaller size while translating to the plurality of calibration positions, to achieve the benefit of increased gaze calibration accuracy, and resized to be restored to original size, i.e. greater than calibration size, after recording of calibration position, to present user original content, prevent user from overly distracted, and provide more option for user’s control over displayed content, to constitute (a) resizing the video to a calibration size, wherein the calibration size is smaller than the start size and (c) resizing the video to a second size that is greater than the calibration size, such is incorporation of a known technique into a known method to yield predictable result, the result would have been predictable and would allow enhanced accuracy calibration while allow user to maintain control over displayed object during non-critical calibration steps, in order to further achieve the goal of unobtrusive calibration process and improve user experience.  
Regarding claim 2, Wilairat in view of Skogo discloses the method of claim 1, wherein the method of calibration comprises a plurality of calibration positions, and steps (a) to (c) are repeated for each calibration position (see combination as made in rejection of claim 1, Wilairat, paragraphs 30-34, calibration method comprising plurality of calibration positions Skogo, paragraph 57, resizing video at calibration position, the combination as made in rejection of claim provides for steps (a) to (c) at each calibration position).
Regarding claim 3, Wilairat in view of Skogo discloses the method of claim 1. Wilairat in view of Skogo does not disclose specifically outline wherein the second size is the same as the start size.
However, Skogo discloses user may zoom-in or zoom-out on displayed object (paragraphs 56-58), and applicant has failed to disclose that specifying the second size is same as the start size provides any distinct advantage, is used for a particular purpose, or solves a stated problem. It would have been an obvious matter of design choice to provide the second size as smaller, same, or larger than the start size, to constitute wherein the second size is the same as the start size, as resizing of video after recording of gaze at calibration position does not affect accuracy of calibration process. 
Regarding claim 4, Wilairat in view of Skogo discloses the method of claim 1, wherein the start size is a size that fills or substantially fills the display (see Wilairat, fig. 2, 3, performance of calibration, paragraphs 29-34, video used for calibration fills the display 210).
Regarding claim 5, Wilairat in view of Skogo discloses the method of claim 1, further comprising, in step (c), translating the video away from the calibration position (see Wilairat, fig. 2, 3, paragraphs 29-34, performing of calibration comprising plurality of calibration positions, each subsequent calibration translates the video object used for calibration from previous calibration position).
Regarding claim 6, Wilairat in view of Skogo discloses the method of claim 5. 
Wilairat in view of Skogo further discloses translating of video object used for calibration from one position to next position along a predetermined path (Wilairat, paragraph 30).
Wilairat in view of Skogo does not disclose in particular wherein the translation is in the direction of the start position, and is optionally back to the start position.
However, it is required that translation of moving video object is either in direction away or toward start position, since applicant has failed to disclose that specifying the the translation direction to be in the direction of the start position provides any distinct advantage, is used for a particular purpose, or solves a stated problem, it would have been obvious design choice to one of ordinary skill in the art to designate the translation is in the direction of the start position, and is optionally back to the start position, as translation of video after recording of gaze at calibration position does not affect accuracy of calibration process. 
Regarding claim 7, Wilairat in view of Skogo discloses the method of claim 1, wherein resizing and translation of the video is performed simultaneously (see combination as made in rejection of claim 1, Wilairat, paragraphs 30-34, calibration method comprising plurality of calibration positions traversed continuously, Skogo, paragraph 57, performing calibration during continuous resizing process, the combination thereof resulting in performing calibration with resizing and translation of video object for calibration being conducted simultaneously).
Regarding claim 8, Wilairat in view of Skogo discloses the method of claim 1, wherein the video continues seamlessly throughout calibration (Wilairat, paragraphs 30-34, calibration video plays continuously during calibration process).

Regarding claim 11, this is a system claim counterpart of method claim 1, both reciting substantially similar subject matter. Accordingly, claim 11 is rejected for the same reasons as claim 1.
Regarding claim 12, this is a system claim counterpart of method claim 2, both reciting substantially similar subject matter. Accordingly, claim 12 is rejected for the same reasons as claim 2.
Regarding claim 13, this is a system claim counterpart of method claim 3, both reciting substantially similar subject matter. Accordingly, claim 13 is rejected for the same reasons as claim 3.
Regarding claim 14, this is a system claim counterpart of method claim 4, both reciting substantially similar subject matter. Accordingly, claim 14 is rejected for the same reasons as claim 4.
Regarding claim 15, this is a system claim counterpart of method claim 5, both reciting substantially similar subject matter. Accordingly, claim 15 is rejected for the same reasons as claim 5.
Regarding claim 16, this is a system claim counterpart of method claim 6, both reciting substantially similar subject matter. Accordingly, claim 16 is rejected for the same reasons as claim 6.
Regarding claim 17, this is a system claim counterpart of method claim 7, both reciting substantially similar subject matter. Accordingly, claim 17 is rejected for the same reasons as claim 7.
Regarding claim 18, this is a system claim counterpart of method claim 8, both reciting substantially similar subject matter. Accordingly, claim 18 is rejected for the same reasons as claim 8.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wilairat in view of Skogo, as applied in claims 1 and 11 above, and in further view of Jin et al., US 20210090225 A1 (hereafter “Jin”).
Regarding claim 9, Wilairat in view of Skogo discloses the method of claim 1. 
Wilairat in view of Skogo does not disclose in particular repeating steps (a) to (c) for calibration positions where it is determined that previously captured calibration data is inaccurate or not sufficient.
The concept of repeat or re-perform calibration when it is determined calibration data is not sufficient, however, is well known in the art, such as disclosed by Jin, which in same field of endeavor of performing recalibration of gaze tracking system when user requested or when user gaze is detected to fall on unexpected direction (paragraph 10, “In one embodiment, instead of requiring a re-calibration procedure for changing parameter settings, one or more settings may be modified automatically, e.g., in response to detecting that the gaze of the individual is directed in an unexpected direction for some period of time”).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of automatically monitoring calibration procedure and repeat calibration when calibration data is not sufficient, such as disclosed by Jin, into the method of Wilairat in view of Skogo, such that calibration procedure of Wilairat in view of Skogo is repeated automatically when deemed necessarily by calibration system, to constitute repeating steps (a) to (c) for calibration positions where it is determined that previously captured calibration data is inaccurate or not sufficient, the result would have been predictable and would provide benefit of improved eye tracking accuracy and reliability.
Regarding claim 19, this is a system claim counterpart of method claim 9, both reciting substantially similar subject matter. Accordingly, claim 19 is rejected for the same reasons as claim 9.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilairat in view of Skogo, as applied in claims 1 and 11 above, and in further view of Lang, US 20190333480 A1 (hereinafter “Lang”).
Regarding claim 10, Wilairat in view of Skogo discloses the method of claim 1. 
Wilairat in view of Skogo does not disclose in particular monitoring the calibration process on a separate display, to review calibration data during the calibration process.
In similar field of endeavor, Lang discloses the concept of monitoring or review calibration process on external display (paragraph 280, “This process of using an external display monitor as a reference for calibration and/or registration purposes can be performed at the beginning of an activity and/or a surgical procedure, e.g. as part of an initial registration process. This process of using an external display monitor as a reference for calibration and/or registration purposes can also be performed during an activity or after an activity and/or surgical procedure, for example when there is concern that the OHMD unit may have moved relative to the user's and/or surgeon's face“).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of using secondary / external monitor during calibration procedure, such as disclosed by Lang, into the method of Wilairat in view of Skogo, such that a secondary / external display is provided to achieve the benefit of having an additional means to monitor / review calibration procedure, to constitute monitoring the calibration process on a separate display, to review calibration data during the calibration process, the result would have been predictable and would provide benefit of improved user experience and clarity of system status. 
Regarding claim 20, this is a system claim counterpart of method claim 10, both reciting substantially similar subject matter. Accordingly, claim 20 is rejected for the same reasons as claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEIJIE SHEN/Examiner, Art Unit 2694  

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694